Matter of Joffe (2018 NY Slip Op 00088)





Matter of Joffe


2018 NY Slip Op 00088


Decided on January 4, 2018


Appellate Division, First Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 4, 2018
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Present - Hon. Judith J. Gische,	Justice Presiding,
 Richard T. Andrias
 Cynthia S. Kern
 Jeffery K. Oing
 Anil C. Singh,Justice.


&em;

[*1] In the Matter of Michael Joffe, an attorney and counselor-at-law: Attorney Grievance Committee for the First Judicial Department, Petitioner, Michael Joffe (OCA Atty. Reg. No. 2599595), Respondent.

	The Attorney Grievance Committee for the First Judicial Department, by Jorge Dopico, its Chief Attorney (Kevin M. Doyle, of counsel), having moved this Court on August 7, 2017, seeking an order pursuant to 22 NYCRR 1240.8(b) and 603.8-a(t), affirming the Referee's liability findings and sanction recommendation and suspending respondent (who was admitted to practice as an attorney and counselor-at-law in the State of New York at a Term of the Appellate Division of the Supreme Court for the Second Judicial Department on April 13, 1994) for a period of two years from the practice of law in the State of New York,




PER CURIAM
>
And respondent having submitted an affirmation in opposition to the Committee's motion,And the Committee having submitted a reply,Now, upon reading and filing the papers with respect to the motion, and due deliberation having been had thereon, and upon the Opinion Per Curiam filed herein, it is unanimously,(M-2884)	-2-	January 4, 2018Ordered that the Committee's motion is granted, and respondent is suspended from the practice of law in the State of New York for a period of two years, effective 30 days from the date hereof, and until further order of this Court, and it is further,Ordered that for the period of the suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or agent, clerk or employee of another; that respondent is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board or commission or other public authority; that respondent is forbidden to give another an opinion as to the law or its application or advice in relation thereto; and it is further,Ordered that effective January 30, 2018 respondent is directed to fully comply with the provisions of the Court's rules governing the conduct of disbarred or suspended attorneys (see  22 NYCRR 1240.15), a copy of which is annexed hereto and made a part hereof.ENTERED: 	CLERKGische, J.P., Andrias, Kern, Oing, Singh, JJ.Committee's motion is granted affirming the Referee's findings of facts and conclusions of law. Respondent is suspended from the practice of law in the State of New York for a period of two years, and until further order of this Court. Opinion Per Curiam. All concur.